Name: Commission Regulation (EU) 2015/647 of 24 April 2015 amending and correcting Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of certain food additives (Text with EEA relevance)
 Type: Regulation
 Subject Matter: food technology;  health;  marketing;  consumption;  foodstuff
 Date Published: nan

 25.4.2015 EN Official Journal of the European Union L 107/1 COMMISSION REGULATION (EU) 2015/647 of 24 April 2015 amending and correcting Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of certain food additives (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) Annex III to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in food additives, food enzymes, flavourings, nutrients and their conditions of use. (3) Those lists may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2) either on the initiative of the Commission or following an application. (4) The Union list of food additives was established based on food additives permitted for use in foods in accordance with Directives of the European Parliament and of the Council 94/35/EC (3), 94/36/EC (4), and 95/2/EC (5) and after reviewing their compliance with Articles 6, 7 and 8 of Regulation (EC) No 1333/2008. The Union list includes food additives on the basis of the categories of food to which those additives may be added to. (5) Due to the difficulties encountered during the transfer of food additives to the new categorisation system provided in Annex II to Regulation (EC) No 1333/2008, certain errors have been detected and should be corrected, other provisions need to be further clarified. (6) Annex II does not list the different forms under which a food additive can be used, e.g. Sorbitols (E 420) exist in the form of Sorbitol (E 420 (i)) or Sorbitol syrup (E 420 (ii)); Sodium citrates (E 331) exist in the form of Monosodium citrate (E 331 (i)), Disodium citrate (E 331 (ii)) and Trisodium citrate (E 331 (iii)). These forms are specified in Commission Regulation (EU) No 231/2012 (6). It should be clarified that those different forms of the authorised food additives can be used. (7) Canthaxanthin (E 161g) should not be sold directly to the consumer. Therefore, Annex II of Regulation (EC) No 1333/2008, part A, Section 2, point 5 should be amended. (8) Konjac (E 425) should not be used to produce dehydrated foods intended to be rehydrated upon ingestion. Therefore, in Annex II, Part C, Section 1, Group I, the entry for E 425 the footnote (2) should be introduced. (9) In food categories 01.7.2: Ripened cheese and 01.7.6 Cheese products (excluding products falling in category 16), it should be clarified that Natamycin (E 235) may only be used for external treatment of uncut cheeses and uncut cheese products. (10) A consistent approach should be taken as regards the wording of the footnotes referring to maximum limits for aluminium coming from aluminium lakes introduced by Commission Regulation (EU) No 380/2012 (7). A sentence No other aluminium lakes may be used should be included in all footnotes referring to specific food additives in the categories: 01.7.3: Edible cheese rind, 01.7.5: Processed cheese, 04.2.5.2: Jam, jellies and marmalades and sweetened chestnut purÃ ©e as defined by Directive 2001/113/EC, 08.2: Meat preparations as defined by Regulation (EC) No 853/2004, 08.3.1: Non-heat-treated meat products, 08.3.2 Heat-treated meat products, 08.3.3 Casings and coatings and decorations for meat and 09.3: Fish roe. (11) In category 02.1: Fats and oils essentially free from water (excluding anhydrous milkfat), certain additives should not be used in virgin oils and olive oil. (12) In category 04.2.3: Canned or bottled fruit and vegetables, the use of Sulphur dioxide  sulphites (E 220-228) should be permitted in processed mushrooms. (13) In food category 05.2: Other confectionery including breath freshening microsweets and in food category 05.4: Decorations, coatings and fillings, except fruit based fillings covered by category 4.2.4, the maximum level of Neotame (E 961) used as flavour enhancer in starch-based confectionery should be set at 3 mg/kg. (14) In food category 05.4: Decorations, coatings and fillings, except fruit based fillings covered by category 4.2.4, the use of Cyclamic acid and its Na and Ca salts (E 952) should be permitted in flavoured cream spray cans. (15) In food category 06.4.4: Potato Gnocchi, the use of additives in fresh refrigerated potato Gnocchi should be restricted to a limited number of additives that belong to Group I. (16) In food category 07.2: Fine bakery wares, the use of Sulphur dioxide  sulphites (E 220-228) should be clarified. (17) In food category 08.2: Meat preparations as defined by Regulation (EC) No 853/2004, the entry for Potassium acetate (E 261) should be corrected to Potassium acetates. (18) In food category 08.3.1: Non-heat-treated meat products, the double entries for Erythorbic acid (E 315) and Sodium erythorbate (E 316) should be removed. (19) In food categories 08.2: Meat preparations as defined by Regulation (EC) No 853/2004, 08.3.1: Non-heat-treated meat products, 08.3.2: Heat-treated meat products and 08.3.4: Traditionally cured meat products with specific provisions concerning nitrites and nitrates, the expression of the maximum levels of Nitrites (E 249-250) and/or Nitrates (E 251-252) should be clarified. (20) In food category, 08.3.2: Heat-treated meat products the use of Gallates, TBHQ and BHA (E 310-320) should be permitted in dehydrated meat. (21) In food category 08.3.3: Casings and coatings and decorations for meat, the number of footnote (80) should be corrected to (89). (22) In food category 08.3.4.2: Traditional dry cured products, the maximum level for nitrites (E 249-250) should be reintroduced for jamÃ ³n curado, paleta curada, lomo embuchado and cecina and similar products. (23) In food categories 09.1.2: Unprocessed molluscs and crustaceans and 09.2: Processed fish and fishery products including molluscs and crustaceans, it should be clarified that the units according to which the maximum limits for Sulphur dioxide and Sulphites (E 220-228) depend are expressed per kilogram, and the footnote related to 4-Hexylresorcinol (E 586) should be clarified and corrected. (24) In food category 09.2: Processed fish and fishery products including molluscs and crustaceans, the use of Titanium dioxide (E 171) and Iron oxides and hydroxides (E 172) should be restricted to smoked fish. (25) In food category 09.2: Processed fish and fishery products including molluscs and crustaceans, it should be clarified that the maximum level for Sorbic acid  sorbates; Benzoic acid  benzoates (E 200-213), applies to the additives individually or in combination and to the sum and that the levels are expressed as the free acid. (26) In category 10.2: Processed eggs and egg products, the maximum level for Triethyl citrate (E 1505) should apply only to dried egg white. (27) In food categories 14.2.7.1: Aromatised wines and 14.2.7.2: Aromatised wine-based drinks, the use of colours belonging to Group II and Group III should be corrected according to the uses of colours that were permitted in Directive 94/36/EC. (28) In food category 17.1: Food supplements supplied in a solid form including capsules and tablets and similar forms, excluding chewable forms, the number of footnote (79) should be changed and introduced in the entry for the food additive Dimethyl polysiloxane (E 900). (29) In Annex III to Regulation (EC) No 1333/2008, in Part 4, Food additives including carriers in food flavourings, the maximum limits for Octenyl succinic acid modified gum arabic (E 423) should apply to the final food. In Part 6, Definitions of groups of food additives for the purposes of Parts 1 to 5, in Table 7 Alginic acid  alginates, Calcium alginate (E 404) should be included. (30) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission has to seek the opinion of the European Food Safety Authority (the Authority) in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. Since the Union list is amended in order to include uses of additives already permitted in accordance with Directive 94/35/EC, Directive 94/36/EC and Directive 95/2/EC, it constitutes an update of that list which is not liable to have an effect on human health. Therefore, it is not necessary to seek the opinion of the Authority. (31) Annexes II and III to Regulation (EC) No 1333/2008 should therefore be amended and corrected accordingly. (32) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with Annex I to this Regulation. Article 2 Annex III to Regulation (EC) No 1333/2008 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). (3) European Parliament and Council Directive 94/35/EC of 30 June 1994 on sweeteners for use in foodstuffs (OJ L 237, 10.9.1994, p. 3). (4) European Parliament and Council Directive 94/36/EC of 30 June 1994 on colours for use in foodstuffs (OJ L 237, 10.9.1994, p. 13). (5) European Parliament and Council Directive 95/2/EC of 20 February 1995 on food additives other than colours and sweeteners (OJ L 61, 18.3.1995, p. 1). (6) Commission Regulation (EU) No 231/2012 of 9 March 2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (OJ L 83, 22.3.2012, p. 1). (7) Commission Regulation (EU) No 380/2012 of 3 May 2012 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the conditions of use and the use levels for aluminium-containing food additives (OJ L 119, 4.5.2012, p. 14). ANNEX I Annex II to Regulation (EC) No 1333/2008 is amended as follows: I. Part A is amended as follows: (1) In Section 1, the first indent is replaced by the following:  the name of the food additive and its E-number; as an alternative more specific E-numbers and names listed in Commission Regulation (EU) No 231/2012 (*) may be used, excluding synonyms, if the named food additives have indeed been added to a certain food. (*) Commission Regulation (EU) No 231/2012 of 9 March 2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (OJ L 83, 22.3.2012, p. 1)." (2) In Section 2, point 1 is replaced by the following: 1. Only the substances listed in Part B, as specified by Regulation (EU) No 231/2012, may be used as additives in foods, unless more specifically provided for in Part E. (3) In Section 2, point 5 is replaced by the following: 5. The colours E 123, E 127, E 160b, E 161g, E 173 and E 180 and mixtures thereof may not be sold directly to the consumer. II. In Part C, Section 1  Group I, the entry for E 425 is replaced by the following: E 425 Konjac (i) Konjac gum (ii) Konjac glucomannane 10 g/kg, individually or in combination (1) (2) (3) III. Part E is amended as follows: (1) In category 01.7.2  Ripened cheese, the entry for E 235 is amended as follows: (a) the entry for E 235 is replaced by the following: E 235 Natamycin 1 mg/dm2 surface (not present at a depth of 5 mm) only for the external treatment of uncut hard, semi-hard and semi-soft cheese (b) footnote 8 is deleted. (2) In category 01.7.3  Edible cheese rind, footnote 67 is replaced by the following: (67) : Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines and E 180 litholrubine BK 10 mg/kg. No other aluminium lakes may be used. For the purposes of Article 22(1)(g) of this Regulation, that limit shall apply from 1 February 2013. (3) In category 01.7.5  Processed cheese, footnote 66 is replaced by the following: (66) : Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 1,5 mg/kg. No other aluminium lakes may be used. For the purposes of Article 22(1)(g) of this Regulation, that limit shall apply from 1 February 2013. (4) In category 01.7.6  Cheese products (excluding products falling in category 16), the entry for E 235 is replaced by the following: E 235 Natamycin 1 mg/dm2 surface (not present at a depth of 5 mm) only for the external treatment of uncut hard, semi-hard and semi-soft products (5) Category 02.1  Fats and oils essentially free from water (excluding anhydrous milkfat) is amended as follows: (a) the entry for E 270 is replaced by the following: E 270 Lactic acid quantum satis only for cooking and/or frying purposes or for the preparation of gravy, except virgin oils and olive oils (b) the entry for E 300 is replaced by the following: E 300 Ascorbic acid quantum satis only for cooking and/or frying purposes or for the preparation of gravy, except virgin oils and olive oils (c) the entry for E472c is replaced by the following: E 472c Citric acid esters of mono- and diglycerides of fatty acids quantum satis only for cooking and/or frying purposes or for the preparation of gravy, except virgin oils and olive oils (6) In category 04.2.3  Canned or bottled fruit and vegetables, the first entry for E 220-228 is replaced by the following: E 220-228 Sulphur dioxide  sulphites 50 (3) only white vegetables, including pulses and processed mushrooms (7) In category 04.2.5.2  Jams, jellies and marmalades and sweetened chestnut purÃ ©e as defined by Directive 2001/113/EC, footnote 66 is replaced by the following: (66) : Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 1,5 mg/kg. No other aluminium lakes may be used. For the purposes of Article 22(1)(g) of this Regulation, that limit shall apply from 1 February 2013. (8) In category 05.2  Other confectionery including breath freshening microsweets, the fifth entry for E 961 is replaced by the following: E 961 Neotame 3 only starch-based confectionery energy-reduced or with no added sugar, as flavour enhancer (9) Category 05.4  Decorations, coatings and fillings, except fruit-based fillings covered by category 4.2.4 is amended as follows: (a) the second entry for E 961 is replaced by the following: E 961 Neotame 3 only starch-based confectionery energy-reduced or with no added sugar, as flavour enhancer (b) the following new entry E 952 is inserted after the entry for E 951: E 952 Cyclamic acid and its Na and Ca salts 250 (51) only flavoured cream spray cans energy-reduced or with no added sugar (10) Category 06.4.4  Potato Gnocchi is amended as follows: (a) the entry for Group I is replaced by the following: Group I Additives except fresh refrigerated potato gnocchi (b) the following new entries are added after the entry for E 200-203: E 270 Lactic acid quantum satis only fresh refrigerated potato gnocchi E 304 Fatty acid esters of ascorbic acid quantum satis only fresh refrigerated potato gnocchi E 330 Citric acid quantum satis only fresh refrigerated potato gnocchi E 334 Tartaric acid (L(+)-) quantum satis only fresh refrigerated potato gnocchi E 471 Mono- and di-glycerides of fatty acids quantum satis only fresh refrigerated potato gnocchi (11) Category 07.2  Fine bakery wares is amended as follows: (a) the entry for E 220-228 is replaced by the following: E 220-228 Sulphur dioxide  sulphites 50 (3) only dry biscuits (b) the following footnote 3 is inserted after footnote 2: (3) : Maximum levels are expressed as SO2 and relate to the total quantity, available from all sources, an SO2 content of not more than 10 mg/kg or 10 mg/l is not considered to be present. (12) Category 08.2  Meat preparations as defined by Regulation (EC) No 853/2004 is amended as follows: (a) the entries for E 249-250 and E 261 are replaced by the following: E 249-250 Nitrites 150 (7) only lomo de cerdo adobado, pincho moruno, careta de cerdo adobada, costilla de cerdo adobada, Kasseler, BrÃ ¤te, Surfleisch, toorvorst, Ã ¡aÃ ¡lÃ µkk, ahjupraad, kieÃ basa surowa biaÃ a, kieÃ basa surowa metka, and tatar woÃ owy (danie tatarskie) E 261 Potassium acetates quantum satis only prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added (b) footnote 7 is replaced by the following: (7) : Maximum amount that may be added during the manufacturing, expressed as NaNO2 or NaNO3 (c) footnote 7 ² is deleted (d) footnote 66 is replaced by the following: (66) : Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 1,5 mg/kg. No other aluminium lakes may be used. For the purposes of Article 22(1)(g) of this Regulation, that limit shall apply from 1 February 2013. (13) Category 08.3.1  Non-heat-treated meat products is amended as follows: (a) the following entries for E 315 and E 316 are deleted: E 315 Erythorbic acid 500 only cured meat products and preserved meat products E 316 Sodium erythorbate 500 only cured meat products and preserved meat products (b) footnote 7 is replaced by the following: (7) : Maximum amount that may be added during the manufacturing, expressed as NaNO2 or NaNO3 (c) footnote 66 is replaced by the following: (66) : Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 1,5 mg/kg. No other aluminium lakes may be used. For the purposes of Article 22(1)(g) of this Regulation, that limit shall apply from 1 February 2013. (14) Category 08.3.2  Heat-treated meat products is amended as follows: (a) the following new entry E 310-320 is inserted after the entry for E 316: E 310-320 Gallates, TBHQ and BHA 200 (1) (13) only dehydrated meat (b) footnote 7 is replaced by the following: (7) : Maximum amount that may be added during the manufacturing, expressed as NaNO2 or NaNO3 (c) the following footnote 13 is inserted after footnote 9: (13) : Maximum limit expressed on fat (d) footnote 66 is replaced by the following: (66) : Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 1,5 mg/kg. No other aluminium lakes may be used. For the purposes of Article 22(1)(g) of this Regulation, that limit shall apply from 1 February 2013. (15) In category 08.3.3  Casings and coatings and decorations for meat, is amended as follows: (a) the entry for E 339 is replaced by the following: E 339 Sodium phosphates 12 600 (4) (89) only in natural casings for sausages (b) footnote 78 is replaced by the following: (78) : Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 10 mg/kg. No other aluminium lakes may be used. For the purposes of Article 22(1)(g) of this Regulation, that limit shall apply from 1 February 2013. (c) footnote 80 is replaced by the following: (89) : Carry-over in the final product shall not exceed 250 mg/kg (16) Category 08.3.4.1  Traditional immersion cured products (Meat products cured by immersion in a curing solution containing nitrites and/or nitrates, salt and other components) is amended as follows: (a) footnote 7 is replaced by the following: (7) : Maximum added amount, expressed as NaNO2 or NaNO3 (b) footnote 39 is replaced by the following: (39) : Maximum residual amount, residue level at the end of the production process, expressed as NaNO2 or NaNO3 (17) Category 08.3.4.2  Traditional dry cured products. (Dry curing process involves dry application of curing mixture containing nitrites and/or nitrates, salt and other components to the surface of the meat followed by a period of stabilisation/maturation), is amended as follows: (a) the third entry for E 249-250 is replaced by the following: E 249-250 Nitrites 100 (39) only presunto, presunto da pa and paio do lombo and similar products: Dry cured for 10 to 15 days followed by a 30- to 45-day stabilisation period and a maturation period of at least 2 months; jamÃ ³n curado, paleta curada, lomo embuchado and cecina and similar products: Dry curing with a stabilisation period of at least 10 days and a maturation period of more than 45 days (b) footnote 39 is replaced by the following: (39) : Maximum residual amount, residue level at the end of the production process, expressed as NaNO2 or NaNO3 (18) Category 08.3.4.3  Other traditionally cured products. (Immersion and dry cured processes used in combination or where nitrite and/or nitrate is included in a compound product or where the curing solution is injected into the product prior to cooking) is amended as follows: (a) footnote 7 is replaced by the following: (7) : Maximum added amount, expressed as NaNO2 or NaNO3 (b) footnote 39 is replaced by the following: (39) : Maximum residual amount, residue level at the end of the production process, expressed as NaNO2 or NaNO3 (19) Categories 09.1.2  Unprocessed molluscs and crustaceans, is amended as follows: (a) the entries for E 220-228 and E 586 are replaced by the following: E 220-228 Sulphur dioxide  sulphites 150 (3) (10) only fresh, frozen and deep-frozen crustaceans and cephalopods; crustaceans of the Penaeidae, Solenoceridae and Aristaeidae family up to 80 units per kg E 220-228 Sulphur dioxide  sulphites 200 (3) (10) only crustaceans of the Penaeidae, Solenoceridae and Aristaeidae family between 80 and 120 units per kg E 220-228 Sulphur dioxide  sulphites 300 (3) (10) only crustaceans of the Penaeidae, Solenoceridae and Aristaeidae family over 120 units per kg E 586 4-Hexylresorcinol 2 (90) Only fresh, frozen or deep-frozen crustaceans (b) footnote 42 is replaced by the following: (90) : As a residue in the meat (20) Category 09.2  Processed fish and fishery products including molluscs and crustaceans is amended as follows: (a) the third entry for E 171 is replaced by the following: E 171 Titanium dioxide quantum satis Only smoked fish (b) the second entry for E 172 is replaced by the following: E 172 Iron oxides and hydroxides quantum satis Only smoked fish (c) the third entry for E 200-213 is replaced by the following: E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 6 000 (1) (2) only cooked Crangon crangon and Crangon vulgaris (d) the second entry for E 220-228 is replaced by the following: E 220-228 Sulphur dioxide  sulphites 135 (3) (10) only cooked crustaceans of the Penaeidae, Solenoceridae and Aristaeidae family up to 80 units per kg (e) the third entry for E 220-228 is replaced by the following: E 220-228 Sulphur dioxide  sulphites 180 (3) (10) only cooked crustaceans of the Penaeidae, Solenoceridae and Aristaeidae family between 80 and 120 units per kg (f) the fifth entry for E 220-228 is replaced by the following: E 220-228 Sulphur dioxide  sulphites 270 (3) (10) only cooked crustaceans of the Penaeidae, Solenoceridae and Aristaeidae family over 120 units per kg (21) In category 09.3  Fish roe, footnote 68 is replaced by the following: (68) : Maximum limit for aluminium coming from aluminium lakes of E 123 amaranth 10 mg/kg. No other aluminium lakes may be used. For the purposes of Article 22(1)(g) of this Regulation, that limit shall apply from 1 February 2013. (22) Food category 10.2  Processed eggs and egg products is amended as follows: (a) the first entry for E 1505 is deleted; (b) the second entry for E 1505 is replaced by the following: E 1505 Triethyl citrate quantum satis only dried egg white (23) Food category 14.2.7.1  Aromatised wines is amended as follows: (a) the following entries concerning Group II, Group III and the food additives E 104, E 110, E 124 and E 160d are deleted: Group II Colours at quantum satis except americano, bitter vino Group III Colours with combined maximum limit 200 except americano, bitter vino E 104 Quinoline Yellow 50 (61) except americano, bitter vino E 110 Sunset Yellow FCF/Orange Yellow S 50 (61) except americano, bitter vino E 124 Ponceau 4R, Cochineal Red A 50 (61) except americano, bitter vino E 160d Lycopene 10 (b) the following entry for E163 is inserted after E 160d: E 163 Anthocyanins quantum satis only americano (24) Food category 14.2.7.2  Aromatised wine-based drinks is amended as follows: (a) the entries for Groups II and III and for E 160d are deleted; (b) the entries for E 104 are replaced by the following: E 104 Quinoline Yellow 50 (61) only bitter soda (c) the entries for E 110 are replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 50 (61) only bitter soda (d) the entries for E 124 are replaced by the following: E 124 Ponceau 4R, Cochineal Red A 50 (61) only bitter soda (e) the entry for E 150a-d is replaced by the following: E 150a-d Caramels quantum satis except sangria, clarea, zurra (25) Category 17.1  Food supplements supplied in a solid form including capsules and tablets and similar forms, excluding chewable forms is amended as follows: (a) the entry for E 900 is replaced by the following: E 900 Dimethyl polysiloxane 10 (91) only food supplements in effervescent tablet form (b) footnote 79 is replaced by the following: (91) : Maximum level applies to the dissolved food supplement ready for consumption when diluted with 200 ml of water ANNEX II Annex III to Regulation (EC) No 1333/2008 is amended as follows: (1) In Part 4 Food additives including carriers in food flavourings, the entry for E 423 Octenyl succinic acid modified gum arabic is replaced by the following: E 423 Octenyl succinic acid modified gum arabic Flavouring-oil emulsions used in categories 03: edible ices; 07.2: Fine bakery wares; 08.3: Meat products, only processed poultry; 09.2: Processed fish and fishery products including molluscs and crustaceans and in category 16: Desserts excluding products covered in categories 1, 3 and 4. 500 mg/kg in the final food Flavouring-oil emulsions used in category 14.1.4: Flavoured drinks, only flavoured drinks not containing fruit juices and in carbonated flavoured drinks containing fruit juices and in category 14.2: Alcoholic beverages, including alcohol-free and low-alcohol counterparts. 220 mg/kg in the final food Flavouring-oil emulsions used in categories 05.1 Cocoa and Chocolate products as covered by Directive 2000/36/EC, 05.2: Other confectionery including breath freshening microsweets, 05.4: Decorations, coatings and fillings, except fruit based fillings covered by category 4.2.4 and in category 06.3: Breakfast cereals. 300 mg/kg in the final food Flavouring-oil emulsions used in category 01.7.5: Processed cheese. 120 mg/kg in the final food Flavouring-oil emulsions used in category 05.3: Chewing gum. 60 mg/kg in the final food Flavouring-oil emulsions used in categories 01.8: Dairy analogues, including beverage whiteners; 04.2.5: Jam, jellies and marmalades and similar products; 04.2.5.4: Nut butters and nut spreads; 08.3: Meat products; 12.5: Soups and broths, 14.1.5.2: Other, only instant coffee and tea and in cereal based ready-to-eat-dishes. 240 mg/kg in the final food Flavouring-oil emulsions used in category 10.2: Processed eggs and egg products. 140 mg/kg in the final food Flavouring-oil emulsions used in categories 14.1.4: Flavoured drinks, only non carbonated flavoured drinks containing fruit juices; 14.1.2: Fruit juices as defined by Directive 2001/112/EC and vegetable juices, only vegetable juices and in category 12.6: Sauces, only gravies and sweet sauces. 400 mg/kg in the final food Flavouring-oil emulsions used in category 15: Ready-to-eat savouries and snacks. 440 mg/kg in the final food (2) In Part 6, Table 7 Alginic acid  alginates, a new entry E 404 is inserted after the entry for E 403: E 404 Calcium alginate